Order entered July 13, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00691-CV

                     THE UNIVERSITY OF ALABAMA, Appellant

                                            V.

                         THE SUDER FOUNDATION, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-08295

                                        ORDER
      Before the Court is appellant’s July 8, 2016 unopposed motion to extend time to file

appellant’s brief. Because appellant’s brief was filed July 12, 2016, appellant’s motion is

DENIED as moot.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE